internal_revenue_service number release date index number ------------------- ----------------------- ------------------------ - --------------------------------------- legend legend a -------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- telephone number --------------------- ------------------------------- --------------------------------------------------- refer reply to cc ita b07 plr-163425-04 date september ----------------------- b -------------------------- c ---------------- date ----------------------- date ---------------------------- date ------------------------------ dear ---------------- this ruling replies to the letter and enclosures requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations for a to file form_3115 application_for change in accounting_method this request was made in accordance with sec_301_9100-3 facts a requests an extension of time to file its form_3115 application_for change in accounting_method a’s form_3115 seeks to make changes in its method_of_accounting to deduct prepaid expenses as provided in sec_1_263_a_-4 and to utilize the recurring_item_exception under sec_1_461-5 a sought to file form_3115 for this purpose under the provisions of revproc_2004_23 2004_1_cb_785 that filing requires three steps to be taken all on or before the 6-month extended due_date for the filing of a’s partnership return making the change on its timely filed partnership return filing one copy of its form_3115 prepared in duplicate with the partnership return and filing the other copy of its form_3115 with the irs national_office at the address provided for changes under revproc_2004_23 a timely filed its partnership return which was prepared and assembled by b on date the last day of the 6-month extension for its tax_year ended date a represents that on its return a implemented the requested changes in its methods_of_accounting to deduct prepaid expenses and to utilize the recurring_item_exception plr-163425-04 previously on date a filed a copy of its form_3115 which was prepared by c with the irs national_office however a did not attach the original of its form_3115 to its partnership return for the year_of_change as required by revproc_2002_9 2002_1_cb_327 and revproc_2004_23 shortly after filing its partnership tax_return a discovered its failure to attach its form_3115 to its partnership tax_return a contacted b and soon thereafter a submitted this request for an extension of time to file law and analysis revproc_2002_9 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner of the irs to change the taxpayer's method_of_accounting under sec_446 and the regulations thereunder section dollar_figure of revproc_2002_9 provides in part that consent is granted only to the extent that the taxpayer complies with all the applicable provisions of the revenue_procedure and implements the change in method_of_accounting for the requested year_of_change section a of revproc_2002_9 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2002_9 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer's timely filed including extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer plr-163425-04 acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been satisfied accordingly an extension of time is hereby granted for a to file the required form_3115 in accordance with rev procs and this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_3115 when it is filed except as specifically ruled upon above no opinion is expressed or implied concerning the federal_income_tax consequences arising from a's activities further we express no opinion on whether a is qualified to file the forms under revproc_2004_23 and revproc_2002_9 otherwise meets the requirements of that revenue_procedure and that the requested changes in accounting methods described above meet the requirements of that revenue_procedure pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the partnership's authorized representatives this ruling is directed only to the partnership that requested it sec_6110 provides that it may not be used or cited as precedent sincerely george baker chief branch office of associate chief_counsel income_tax accounting
